Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2020 has been entered.
 
Claim Objections
Claim 15 objected to because of the following informalities:  In claim 15 applicant has not used the appropriate markings. Applicant is reminded that amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c). The Examiner has interpreted the amendment as best understood.  
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 4, 10, 11, 13-18 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bennettt (U.S. 2010/0033021) in view of Loke et al (U.S. 2008/0116847).
Regarding claim 1, Bennettt teaches a wireless device configured to be powered by electromagnetic waves (see phased array 145 and target device 129, para 0040 Figs. 1 and 2) radiated by a first plurality of radiators forming an RF lens (see transmitter resonant phased array 105, para 0030, Figs. 1 and 2 ), said wireless device being further configured to transmit a signal to the RF lens (see power request signal arrival para 0082 ), wherein said RF lens determines a position of the wireless device using differences in phases of the transmitted signal as received by three or more of the plurality of radiators (see para 0082, Fig. 8 ).
Bennett does not disclose wireless device is retro-fitted externally with components to receive the electromagnetic waves.
Loke in the field of wireless charging teaches device is retro-fitted externally with components to receive the electromagnetic waves (see para 0021) 
Bennett and Loke are in the field of wireless charging and wireless communication system teaches. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett with the teachings of Loke by having wireless device is retro-fitted externally with components to receive the electromagnetic waves to allow existing devices to incorporate with ease wireless charging and wireless communication without the need of an entirely new device.  
Regarding claim 2, Bennett in view of Loke disclose said wireless device further comprises: a rectifier to rectify the received power to a DC voltage (see D1 is a diode used for rectification, para 0089 Fig. 19; Loke); and a regulator to regulate the DC voltage (see R1 and C2 provide resonant damping, para 0089 Fig. 19; Loke).  
Regarding claim 4, Bennett in view of Loke disclose wherein phases of the electromagnetic waves are dynamically changed in response to movement of the wireless device (see para 0087; Loke).  
Regarding claim 10, Bennett in view of Loke disclose wherein said RF lens is further adapted to power a second wireless device concurrently with the first device (see para 0083; Loke).  
Regarding claim 11, Bennett in view of Loke disclose wherein said wireless device and RF lens are positioned indoor (see para 0023; Bennett).  
Regarding claim 13, Bennett in view of Loke disclose wherein the first plurality of radiators form a one-dimensional array of radiators (see transmitter resonant phased array 203, para 0052-0058; Fig. 2; Bennett).  
Regarding claim 14, Bennett in view of Loke disclose wherein the first plurality of radiators form a two-dimensional array of radiators (see para 0094 Fig. 17; Loke).
Regarding claim 15, Bennettt teaches a wireless device configured to be powered by electromagnetic waves (see phased array 145 and target device 129, para 0040 Figs. 1 and 2) radiated by a first plurality of radiators forming an RF lens (see transmitter resonant phased array 105, para 0030, Figs. 1 and 2 ), said wireless device being further configured to transmit a signal to the RF lens (see power request signal arrival para 0082 ), wherein said RF lens determines a position of the wireless device from differences in phases of the signal as received by three or more of the plurality of radiators (see para 0082, Figs. 8 ), wherein the first plurality of radiators form a first tile (see transmitter resonant phased array 105, para 0030, Figs. 1 and 2 ).
Bennett does not disclose adapted to be positioned directly next to a second tile comprising a second plurality of radiators, said first and second tiles being in electrical communication with one another and operating in concert to radiate electromagnetic waves to power the wireless device.
Loke in the art of wireless charging and wireless communication system teaches adapted to be positioned directly next to a second tile comprising a second plurality of radiators (see para 0082-0085, Fig. 12), said first and second tiles being in electrical communication with one another and operating in concert to radiate electromagnetic waves to power the wireless device (see para 0082-0085, Fig. 12).
Bennett and Loke are in the field of wireless charging and wireless communication system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett with the teachings of Loke by having adapted to be positioned directly next to a second tile comprising a second plurality of radiators, said first and second tiles being in electrical communication with one another and operating in concert to radiate electromagnetic waves to power the wireless device to allow multiple devices or larger devices in a power sense to be charged while maintaining efficiency.
Regarding claim 16, Bennett in view of Loke disclose wherein a position of the wireless device is tracked in accordance with an estimation algorithm (see para 0072 & 0082, Figs. 8; Bennett).  
Regarding claim 17, Bennett in view of Loke disclose wherein a position of the wireless device is tracked in accordance with a travel time of the electromagnetic waves radiated from the RF lens to the wireless device and a travel time of a response signal transmitted by the wireless device to the RF lens (see para 0072 & 0082, Figs. 8; Bennett).  
Regarding claim 18, Bennett in view of Loke disclose wherein a position of the first device is tracked using a signal selected from a group consisting of WiFi and GPS signals (see para 0023; Bennett).  
Regarding claim 22, Bennett in view of Loke disclose wherein the RF lens further comprise a receiver configured to receive electromagnetic waves reflected off objects due to scattering (see communication circuit 115, see para 0042 Fig. 1; Bennett ).
Regarding claim 23, Bennett in view of Loke disclose wherein said first plurality of radiators operate at substantially a same frequency (see para 0087; Loke).  
Regarding claim 24, Bennett in view of Loke disclose a phase of the electromagnetic wave radiated by at least a first one of the first plurality of radiators is varied (see para 0087; Loke).
Regarding claim 25, Bennett in view of Loke disclose wherein said wireless device periodically sends information about the power it receives to the RF lens (see 913, 915 & 917, Fig. 9; Bennett).

Claims 5-9, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bennettt (U.S. 2010/0033021) and Loke et al (U.S. 2008/0116847) in further view of Takei (U.S. 20140112409).
Regarding claim 5, Bennett in view of Loke disclose the wireless device of claim 1. Yet do not disclose wherein each of the first plurality of radiators comprises an associated locked-loop circuit locked to a same reference signal.
Takei, in the art of wireless transmitters, wireless receivers, and wireless communication system teaches each of the first plurality of radiators comprises an associated locked-loop circuit locked to a same reference signal (see Variable Oscillators 12-1, 12-2, f0, para 0035-0040, Figs. 1A & 2A ).
Bennett, Loke and Takei are in the field of wireless electromagnetic exchange and control system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resonators of Bennett in view of Loke by having each of the first plurality of radiators comprises an associated locked-loop circuit locked to a same reference signal as disclosed by Takei to allow improved control and fine tuning when adjusting signal directionality.
Regarding claim 6, Bennett, Loke in view of Takei disclose wherein each locked- loop circuit is configured to vary a phase of the electromagnetic wave radiated by the locked-loop circuit's associated radiator (see (f0+Δf) and (f0-Δf) para 0035-0040, Figs. 1A & 2A; Takei).  
Regarding claim 7, Bennett, Loke in view of Takei disclose wherein each locked- loop circuit is configured to vary of an amplitude of the electromagnetic wave radiated by the locked-loop circuit's associated radiator (see para 0040; Takei).  
Regarding claim 8, Bennett, Loke in view of Takei disclose wherein each locked- loop circuit is configured to vary a frequency of the electromagnetic wave radiated by the locked-loop circuit's associated radiator (see (f0+Δf) and (f0-Δf) para 0035-0040, Figs. 1A & 2A; Takei).  
Regarding claim 9, Bennett, Loke in view of Takei disclose wherein each locked- loop circuit is configured to vary a polarization of the electromagnetic wave radiated by the locked-loop circuit's associated radiator (see (f0+Δf) and (f0-Δf) para 0035-0040 & 0052-0053, Figs. 1A & 2A). 
Regarding claim 12, Bennett in view of Loke disclose the wireless device of claim 1 Yet do not disclose wherein each of the first plurality of radiators comprises a programmable delay element.
Takei, in the art of wireless transmitter, a wireless receiver, and a wireless communication system teaches each of the first plurality of radiators comprises a programmable delay element (see para 0040; Takei).
Bennett, Loke and Takei are in the field of wireless electromagnetic exchange and control system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bennett in view of Loke by having each of the first plurality of radiators comprises a programmable delay element that can allow control of signal propagation (i.e. signal modulation) that can aid in signal construction, direction and focusing. 
Regarding claim 21, Bennett, Loke in view of Takei disclose 5 wherein phases of the first plurality of locked-loop circuits are further selected to enable electromagnetic waves scattered off objects to power the wireless device. (see para 0035-0042 Fig. 1; Bennett) 
Regarding claim 26, wherein said first plurality of radiators and said second plurality of radiators operate at substantially a same frequency (see para 0087; Loke).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bennettt (U.S. 2010/0033021) and Loke et al (U.S. 2008/0116847) in further view of Zeine (U.S. 2010/0315045).
Regarding claim 19, Bennett in view of Loke disclose the wireless device of claim 1. Yet do not disclose a frequency of the electromagnetic waves radiated by the first plurality of radiators is selected from a group consisting of 5.8 GHz, 10 GHz, and 24 GHz 
Zeine in the field of method and system for wireless power transmission by microwave transmission to power a device teaches a frequency of the electromagnetic waves radiated by the first plurality of radiators is selected from a group consisting of 5.8 GHz, 10 GHz, and 24 GHz (see microwave transmission para 0031-0033)
Bennett, Loke and Zeine are in the field of wireless electromagnetic exchange and control systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resonators of Bennett in view of Loke by a frequency of the electromagnetic waves radiated by the first plurality of radiators is selected from a group consisting of 5.8 GHz, 10 GHz, and 24 GHz as disclosed by Zeine that permits a transmission frequency that is an available FCC unregulated frequency having a suitable wavelength without power limitations.
Regarding claim 20, Bennett in view of Loke disclose the wireless device of claim 1. Yet do not disclose a wavelength of the electromagnetic waves radiated by the first and second plurality of radiators is in mm-wave band. 
Zeine in the field of method and system for wireless power transmission by microwave transmission to power a device teaches a wavelength of the electromagnetic waves radiated by the first and second plurality of radiators is in mm-wave band (see microwave transmission para 0031-0033).
Bennett, Loke and Zeine are in the field of wireless electromagnetic exchange and control systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resonators of Bennett in view of Loke by having a wavelength of the electromagnetic waves radiated by the first and second plurality of radiators is in mm-wave band as disclosed by Zeine that permits suitable power transmission to such devices as a laptop, cell phone, PDA, etc., over distances on the scale of a room, auditorium, or the like.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        February 11, 2021